Exhibit 10.4

ASSIGNMENT OF LONGMONT PURCHASE AGREEMENT

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made as of August 9, 2006 (the “Effective Date”), by and among
Array BioPharma Inc., a Delaware corporation (“Assignor”), BMR-Trade Center
Avenue LLC, a Delaware limited liability company (“Assignee”), and Circle
Capital Longmont LLC, a Delaware limited liability company (“Seller”).

RECITALS

A.            WHEREAS, pursuant to that certain Purchase and Sale Agreement
dated August 9, 2006 (as amended, the “Purchase Agreement”), by and between
Assignor and Seller, Seller agreed to sell to Assignor, and Assignor agreed to
purchase from Seller, the real property described in Exhibit “A” attached hereto
(the “Land”) and certain improvements located on the Land; and

B.            WHEREAS, Assignor desires to assign its interest in the Purchase
Agreement to Assignee.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto mutually agree as follows:

1.             Defined Terms. All capitalized terms used but not otherwise
defined herein shall have the meaning assigned to such terms in the Purchase
Agreement.

2.             Assignment. Assignor hereby sets over, transfers and assigns unto
Assignee all of Assignor’s right, title and interest in and to the Purchase
Agreement.

3.             Assumption. In consideration of the foregoing assignment,
Assignee hereby accepts the foregoing assignment and, from and after the
execution hereof, assumes and agrees to make, observe, keep and perform all of
the terms, covenants and conditions to be made, observed, kept and performed by
the Assignee under the Purchase Agreement, as fully as though Assignee were
originally named in the Purchase Agreement as the Purchaser.

4.             Warranty. Assignor hereby represents and warrants to Assignee
that: (a) it has not assigned the Purchase Agreement to any other person or
entity, and (b) it is not in breach or default of any of its obligations under
the Purchase Agreement.

5.             Indemnification. Assignor shall defend, indemnify and hold
harmless Assignee from and against any liability, damages, causes of action,
expenses, and attorneys’ fees incurred by Assignee by reason of the failure of
Assignor to fulfill, perform, discharge, and observe its obligations with
respect to the Purchase Agreement arising before the Effective Date. Assignee
shall defend, indemnify and hold harmless Assignor from and against any
liability, damages, causes of action, expenses, and attorneys’ fees incurred by
Assignor by reason of the failure of Assignor to fulfill, perform, discharge,
and observe its obligations with respect to the Purchase Agreement arising on or
after the Effective Date.

6.             Governing Law. This Assignment shall be governed by the law of
the State of Colorado.

7.             Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument executed on the date first
set forth.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

 

 

 

 

 

ARRAY BIOPHARMA INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name: Mike Carruthers

 

 

 

Title: CFO

 

 

 

 

ASSIGNEE:

 

 

 

 

 

BMR-TRADE CENTRE AVENUE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

BIOMED REALTY, L.P.,

 

 

 

a Maryland limited partnership

 

 

 

its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

 

 


--------------------------------------------------------------------------------




 

CIRCLE CAPITAL LONGMONT, LLC,

a Delaware limited liability company

 

By:

Longmont Senior Mezzanine Owner LLC,

 

a Delaware limited liability company,

 

its Sole Member and Manager

 

 

 

By:

Longmont Junior Mezzanine Owner LLC,

 

 

a Delaware limited liability company,

 

 

its Sole Member and Manager

 

 

 

 

 

By:

Circle Longmont Limited Partnership,

 

 

 

a Delaware limited partnership,

 

 

 

its Sole Member and Manager

 

 

 

 

 

 

 

By:

Circle Capital Longmont GP LLC,

 

 

 

 

a Colorado limited liability company,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Terrence W. Fitzpatrick

 

 

 

 

Title: Manager

 


--------------------------------------------------------------------------------




EXHIBIT A

LAND

Lots 1 and 2, St. Vrain Centre Parcel F-Minor Subdivision “C”, the Plat of which
was recorded August 21, 1997 Reception No. 1724602 in Plan File P-40, F-3, No.
49, County of Boulder, State of Colorado.


--------------------------------------------------------------------------------